Citation Nr: 1624722	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease (arthritis), currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  His DD Form 214 indicates that there is active service prior to October 1979 that remains unverified.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Board hearing in March 2010 at the RO.  The transcript is of record.

The Board denied ratings in excess of 10 percent for lumbar strain and left knee degenerative joint disease in a June 2010 decision.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability was remanded for further development.  

The Veteran appealed the denials of the claims for increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in December 2011, the Court vacated the Board's decision and remanded those issues for further proceedings consistent with its decision.

In a July 2012 remand, the Board requested that further examination be conducted with respect to the increased rating claims.  As will be shown more fully below, while requested examinations were obtained by the RO, the RO thereafter only readjudicated the Veteran's previously remanded TDIU claim.  Thus, remand is now warranted for the issuance of a supplemental statement of the case with respect to the increased rating claims.  Parenthetically, the Board would note that its review of the entire electronic record does not reflect that the increased rating claims are being tracked by either the Board or the RO under a separately designated appeal, and that the addition of these claims to the appeal at this time is therefore appropriate.  

The Board would further note that although the Veteran was previously represented by an attorney in this matter, the record reflects that in May 2015, she permissibly withdrew representation many months prior to the recertification of this matter to the Board in February 2016, and that the record does not reveal any communication from the Veteran that he wanted to obtain a new representative or that he was in the process of doing so.  The Board will therefore proceed to address the issues on appeal at this time.  Moreover, because the Board finds that remand is required in this case, while the case is in remand status, should the Veteran decide to obtain new counsel, he can still take the necessary steps to do so.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, pursuant to the Board's July 2012 remand, the Board requested that the Veteran be afforded further examination with respect to his increased rating claims, and that such examinations were in fact obtained.  Although the RO thereafter provided a supplemental statement of the case with respect to its continued denial of the claim for TDIU, it did not provide a supplemental statement of the case with respect to the increased rating claims, which were also on appeal.  As a supplemental statement of the case is required after additional evidence is received and the issue has not yet been transferred to the Board, the Board finds that it has no alternative but to remand this matter for the issuance of an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31(b) (2015).  Remand is further required since the July 2012 remand specifically requested that the Veteran and his representative be furnished a supplemental statement of the case following the completion of the requested development, and by not doing so, the RO has not substantially complied with a prior order of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the claim for TDIU claim is inextricably intertwined with the increased rating claims, the Board will defer any decision with respect to the TDIU claim until the RO has completed its readjudication of the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After taking any further development deemed appropriate, re-adjudicate the issues of entitlement to ratings in excess of 10 percent for lumbar strain and left knee degenerative joint disease (arthritis).  If a benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


